Chen v Lockett (2021 NY Slip Op 02447)





Chen v Lockett


2021 NY Slip Op 02447


Decided on April 22, 2021


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided and Entered: April 22, 2021

Before: Acosta, P.J., Renwick, Singh, Moulton, JJ. 


Index No. 156947/19 Appeal No. 13652 Case No. 2020-01864 

[*1]Xue Chen, Plaintiff-Appellant,
vAnita Lockett, Defendant-Respondent.


Napoli Shkolnik PLLC, Melville (Nicholas R. Farnolo of counsel), for appellant.
Law Office of Thomas Torto, New York (Thomas Torto of counsel), for respondent.

Order, Supreme Court, New York County (Adam Silvera, J.), entered February 6, 2020, which granted defendant's motion to dismiss the complaint, unanimously affirmed, without costs.
The action is not saved by CPLR 205(a), since plaintiff's prior action was dismissed for "neglect to prosecute" within the meaning of that section (see Francis Elfort Realty Corp. , 267 AD2d 120, 120 [1st Dept 1999]). Moreover, Supreme Court set
forth on the record plaintiff's specific conduct constituting neglect, which demonstrated a general pattern of delay in proceeding with the litigation.THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: April 22, 2021